THIS was an action of assumpsit for goods sold and delivered, to wit: certain fruit and ornamental trees.
It appeared from the evidence in the case, that the goods were purchased at two several times by Joseph Burr, the father, for the defendant, his son, who informed plaintiff they were for his son. The plaintiff entered them on the first occasion to Joseph Burr; on the last to Joseph Burr, jun., and he presented the bills to the father, but afterwards altered the first entry by the addition of the word "jun." Joseph Burr, the father, had failed.
Rogers, jr., contended, that under this proof plaintiff could not recover. If a person selling goods to an agent, choose to give credit to the agent instead of the principal, he cannot recover against the principal. (23 Law Lib. 144.)
Gilpin, for plaintiff, replied that the entry to Joseph Burr was sufficient to charge Joseph Burr, jun. The addition of senior or junior is no part of the name, and a declaration against Joseph Burr, jun., would be sustained by proof of a sale charged to Joseph Burr. The question is to whom in fact the credit was given. But this fact derives no elucidation from an entry to Joseph Burr, which may mean either senior or junior. The proof is that the trees were purchased by the father for the son; so declared at the time; the son has the trees, and has never paid for them.
Rogers replied, that the principle of law was additio probat minoritatem; and Joseph Burr, without any thing more, meant Joseph Burr, sen.
If at the time of sale the seller knows that the person dealing with him is an agent, and also knows who the principle is; and, with that knowledge, chooses to make the agent his debtor, he cannot afterwards, on the failure of the agent, turn round and charge the principal; having once made his election when he had the power of choosing between the one and the other. *Page 131 
(Addison vs. Gandasequi, 4 Taunt. 574;Patterson vs. Gandasequi, 15 East 62.)
Interest is to be calculated from the time of the expiration of the credit, a credit is agreed on by the parties; or is established by usage. Where there are two persons of the same name, father and son, as Joseph Burr, senior, and Joseph Burr, junior, an entry to Joseph Burr would mean the father, without explanation; but if Joseph Burr, the son was meant, that will explain and correct the entry, and the proof of it would sustain a claim against the son.
                                              Verdict for plaintiff.